Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2010/0302190 by Yeh.
Regarding claim 17, Yeh discloses an assembly comprising: at least one computer simulation controller (para. 11-13 – see game controller operation); at least one touchpad supported by the computer simulation controller (fig. 2-3; para. 27-29; 20,22; - see the operation of the keyboard via touchpads 20 and 22); and at least one computer storage comprising instructions executable by at least one processor to: present alpha-numeric characters on a display responsive to touch input on the touchpad (fig. 3; para. 28-29 – see presentation of characters to a user); responsive to a first pressure, move a cursor on the display (fig. 3; para. 28-29 – see moving the cursor to select characters); and responsive to a second pressure different from the first pressure, establish a selection of at least one alpha-numeric character and present the at least one alpha-numeric character on the display (fig. 3; para. 28-29 – see selection of characters through touch inputs).
Regarding claim 19, Yeh discloses the assembly of Claim 17, wherein the processor is embodied in the computer simulation controller (fig. 1; para. 26-27 – see arrangement of devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and further in view of U.S. Publication 2018/0267761 by Aurongzeb.
Regarding claim 18, Yeh is silent wherein at least one computer simulation console comprising the processor and configured for communicating with the display and the computer simulation controller. Aurongzeb teaches console based control of the text input for a gaming system (fig. 2, para. 26 — a CPU that handles touch inputs on the console side.) Because the references are from a similar art and concerned with a similar problem, i.e. gaming chat input, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Yeh with console based management of text input, because console managed text input allows for unified implementation for many different input devices which allows for a user to input keystrokes in a consistent manner with multiple different devices as taught by Aurongzeb at para. 2-9.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and further in view of U.S. Publication 2015/0019539 by Cheung.
Regarding claim 20, Yeh is silent wherein the processor is embodied on at least one network server configured for receiving signals generated by the touch input on the touchpad. Cheung teaches the use of a network based text entry processor at paragraph 29.  Because the references are from a similar art and concerned with a similar problem, i.e. electronic interfaces, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Yeh with Cheung’s server based character processing, because server based processing of text inputs would have been obvious to try and would have resulted in a reasonable expectation of success. One having ordinary skill in the art would have been motivated to try such an arrangement because server based processing reduces the processing load of the local devices.
Allowable Subject Matter
As previously indicated, claims 1-5, 7 and 9-16 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715